SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

290
KA 12-01863
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAMES BEYRAU, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


ROBERT TUCKER, PALMYRA, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (JACQUELINE MCCORMICK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered May 22, 2012. The judgment convicted defendant,
upon his plea of guilty, of driving while intoxicated, a class E
felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of felony driving while
intoxicated (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i]).
In appeal No. 2, defendant appeals from a judgment convicting him upon
his plea of guilty of criminal possession of marihuana in the second
degree (Penal Law § 221.25) and two counts of criminal possession of a
weapon in the fourth degree (§ 265.01 [4]). We note at the outset
that defendant’s contentions on appeal concern only the judgment in
appeal No. 1, and we therefore affirm the judgment in appeal No. 2.

     With respect to the judgment in appeal No. 1, the record
establishes that County Court was aware that it had discretion to
impose an ignition interlock period between six months and three years
(cf. People v Vidaurrazaga, 100 AD3d 664, 666-667). “Penal Law §
65.05 (3) (a) requires that the period of the conditional discharge in
the case of a felony shall be three years, while Vehicle and Traffic
Law § 1193 (1) (c) (iii) requires that the ignition interlock device
condition shall be for a period not less than six months but not
exceeding the duration of the conditional discharge, and the court
complied with those statutes” (People v Marvin, 108 AD3d 1109, 1109).


Entered:    March 21, 2014                         Frances E. Cafarell
                                                   Clerk of the Court